Exhibit 4.2 INSITUFORM TECHNOLOGIES, INC., Issuer And [], Trustee INDENTURE Dated as of [], Subordinated Debt Securities Reconciliation and tie between Trust Indenture Act of 1939 (the “Trust Indenture Act”) and Indenture Trust Indenture Act Section Indenture Section §310(a)(1) 6.7 (a)(2) 6.7 (b) 6.8 §311 6.4 §312(a) 7.1 (b) 7.2 (c) 7.2 §313(a) 7.3 (c) 7.3 (d) 7.3 §314(a) 7.4 (c)(l) 1.2 (c)(2) 1.2 (e) 1.1, 1.2 (f) 1.2 §315(a)-(d) 3.3 (b) 6.2 (c) 6.1(9) (d) 6.1(8) (e) 5.15 §316(a) (last sentence) 1.1 (a)(l)(A) 5.12 (a)(1)(B) 5.13 (b) 5.8 §317(a)(1) 5.3 (a)(2) 5.4 (b) 10.3 §318(a) 1.8 Note: This reconciliation and tie shall not, for any purpose, be deemed to be part of the Indenture. Table of Contents Page Article 1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.1 Definitions. 1 Additional Provisions 2 Act 2 Affiliate 2 Authenticating Agent 2 Authorized Newspaper 2 Authorized Officer 3 Bankruptcy Law 3 Bearer Security 3 Board of Directors 3 Board Resolution 3 Business Day 3 Capital 3 Lease Obligation 4 Capital Stock 4 Commission 4 Common Stock 4 Company 4 Company Request and Company Order 4 Conversion Event 5 Corporate Trust Office 5 Corporation 5 Coupon 5 Currency 5 CUSIP number 5 Custodian 5 Defaulted Interest 6 Dollars or $ 6 Environmental Laws 6 Event of Default 6 Foreign Currency 6 Government Obligations 6 Holder 7 Indebtedness 7 Indenture 8 Independent Public Accountants 8 Indexed Security 8 Interest 8 Interest Payment Date 9 Judgment Currency 9 i Junior Subordinated Indebtedness 9 Lien 9 Maturity 9 New York Banking Day 9 Office or Agency 9 Officers’ Certificate 10 Opinion of Counsel 10 Original Issue Discount Security 10 Outstanding 10 Paying Agent 11 Person 11 Place of Payment 12 Predecessor Security 12 Preferred Stock 12 Redemption Date 12 Redemption Price 12 Registered Security 12 Regular Record Date 13 Required Currency 13 Required Holders 13 Responsible Officer 13 Restricted Subsidiary 13 Security 13 Security Register 14 Senior Indebtedness 14 Senior Subordinated Indebtedness 14 Special Record Date 14 Stated Maturity 14 Subsidiary 14 Trust Indenture Act 15 Trustee 15 United States 15 U.S. Depositoryor Depository 15 Vice President 16 Section 1.2 Compliance Certificates and Opinions 16 Section 1.3 Form of Documents Delivered to Trustee 16 Section 1.4 Acts of Holders 17 Section 1.5 Notices, etc. to Trustee and Company 19 Section 1.6 Notice to Holders of Securities; Waiver 19 Section 1.7 Language of Notices 20 Section 1.8 Conflict with Trust Indenture Act 20 Section 1.9 Effect of Headings and Table of Contents 20 Section 1.10 Successors and Assigns 20 Section 1.11 Separability Clause 21 Section 1.12 Benefits of Indenture 21 Section 1.13 Governing Law 21 ii Section 1.14 Legal Holidays 21 Section 1.15 Counterparts 22 Section 1.16 Judgment Currency 22 Section 1.17 No Security Interest Created 22 Section 1.18 Limitation on Individual Liability. 22 Article 2 SECURITIES FORMS Section 2.1 Forms Generally 23 Section 2.2 Form of Trustee’s Certificate of Authentication 23 Section 2.3 Securities in Global Form 24 Article 3 THE SECURITIES Section 3.1 Amount Unlimited; Issuable in Series 25 Section 3.2 Currency; Denominations 28 Section 3.3 Execution, Authentication, Delivery and Dating 28 Section 3.4 Temporary Securities 30 Section 3.5 Registration, Transfer and Exchange 31 Section 3.6 Mutilated, Destroyed, Lost and Stolen Securities 34 Section 3.7 Payment of Interest; Rights to Interest Preserved 35 Section 3.8 Persons Deemed Owners 37 Section 3.9 Cancellation 38 Section 3.10 Computation of Interest 38 Section 3.11 CUSIP Numbers 38 Article 4 SATISFACTION AND DISCHARGE OF INDENTURE; DEFEASANCE AND COVENANT DEFEASANCE Section 4.1 Satisfaction and Discharge 38 Section 4.2 Defeasance and Covenant Defeasance 40 Section 4.3 Application of Trust Money 43 Section 4.4 Reinstatement 44 Article 5 REMEDIES Section 5.1 Events of Default 44 Section 5.2 Acceleration of Maturity; Rescission and Annulment 46 Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee 47 Section 5.4 Trustee May File Proofs of Claim 48 Section 5.5 Trustee May Enforce Claims without Possession of Securities or Coupons 49 Section 5.6 Application of Money Collected 49 Section 5.7 Limitations on Suits 49 iii Section 5.8 Unconditional Right of Holders to Receive Principal and any Premium and Interest 50 Section 5.9 Restoration of Rights and Remedies 50 Section 5.10 Rights and Remedies Cumulative 51 Section 5.11 Delay or Omission Not Waiver 51 Section 5.12 Control by Holders of Securities 51 Section 5.13 Waiver of Past Defaults 51 Section 5.14 Waiver of Usury, Stay or Extension Laws 52 Section 5.15 Undertaking for Costs 52 Article 6 THE TRUSTEE Section 6.1 Certain Rights of Trustee 53 Section 6.2 Notice of Defaults 54 Section 6.3 Not Responsible for Recitals or Issuance of Securities 54 Section 6.4 May Hold Securities 55 Section 6.5 Money Held in Trust 55 Section 6.6 Compensation and Reimbursement 55 Section 6.7 Corporate Trustee Required; Eligibility 56 Section 6.8 Resignation and Removal; Appointment of Successor 56 Section 6.9 Acceptance of Appointment by Successor 58 Section 6.10 Merger, Conversion, Consolidation or Succession to Business 59 Section 6.11 Appointment of Authenticating Agent 59 Section 6.12 Appointment of Attorney-in-Fact 61 Section 6.13 Additional Provisions Relating to Collateral 62 Article 7 HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY Section 7.1 Company to Furnish Trustee Names and Addresses of Holders 62 Section 7.2 Preservation of Information; Communications to Holders 63 Section 7.3 Reports by Trustee 63 Section 7.4 Reports by Company 63 Article 8 CONSOLIDATION, AMALGAMATIONS, MERGER AND SALES Section 8.1 Company May Consolidate, Etc., Only on Certain Terms 64 Section 8.2 Successor Person Substituted for Company 65 Article 9 SUPPLEMENTAL INDENTURES Section 9.1 Supplemental Indentures without Consent of Holders 66 Section 9.2 Supplemental Indentures with Consent of Holders 67 Section 9.3 Execution of Supplemental Indentures 68 Section 9.4 Effect of Supplemental Indentures 69 iv Section 9.5 Reference in Securities to Supplemental Indentures 69 Section 9.6 Conformity with Trust Indenture Act 69 Section 9.7 Effect on Senior Indebtedness 69 Section 9.8 Notice of Supplemental Indenture 69 Article 10 COVENANTS Section 10.1 Payment of Principal, any Premium, Interest 70 Section 10.2 Maintenance of Office or Agency 70 Section 10.3 Money for Securities Payments to Be Held in Trust 71 Section 10.4 Corporate Existence 72 Section 10.5 Company Statement as to Compliance; Notice of Certain Defaults 73 Article 11 REDEMPTION OF SECURITIES Section 11.1 Applicability of Article 73 Section 11.2 Election to Redeem; Notice to Trustee 73 Section 11.3 Selection by Trustee of Securities to be Redeemed 74 Section 11.4 Notice of Redemption 74 Section 11.5 Deposit of Redemption Price 76 Section 11.6 Securities Payable on Redemption Date 76 Section 11.7 Securities Redeemed in Part 77 Section 11.8 Cancellation and Destruction of Securities 77 Article 12 SINKING FUNDS Section 12.1 Applicability of Article 77 Section 12.2 Satisfaction of Sinking Fund Payments with Securities 78 Section 12.3 Redemption of Securities for Sinking Fund 78 Article 13 REPAYMENT AT THE OPTION OF HOLDERS Section 13.1 Applicability of Article 79 Article 14 SECURITIES IN FOREIGN CURRENCIES Section 14.1 Applicability of Article 79 Article 15 MEETINGS OF HOLDERS OF SECURITIES Section 15.1 Purposes for Which Meetings May Be Called 80 Section 15.2 Call, Notice and Place of Meetings 80 v Section 15.3 Persons Entitled to Vote at Meetings 80 Section 15.4 Quorum; Action 81 Section 15.5 Determination of Voting Rights; Conduct and Adjournment of Meetings 81 Section 15.6 Counting Votes and Recording Action of Meetings 82 Section 15.7 Preservation of Rights of Trustee and Holders 83 ARTICLE 16 SUBORDINATION OF SECURITIES Section 16.1 Agreement to Subordinate 83 Section 16.2 Default on Senior Indebtedness 83 Section 16.3 Liquidation; Dissolution; Bankruptcy 84 Section 16.4 Subrogation 85 Section 16.5 Trustee to Effectuate Subordination 86 Section 16.6 Notice by the Company 86 Section 16.7 Rights of the Trustee; Holders of Senior Indebtedness 87 Section 16.8 Subordination May Not Be Impaired 88 vi INDENTURE, dated as of
